Conviction is for the unlawful possession of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of two years.
Appellant conducted a cold drink stand. A search of his premises revealed that there were four one-gallon bottles of whisky in his possession. The witness Woodall called at the appellant's place of business and told him that Jimmie Binson wanted a pint of whisky. Appellant delivered to Woodall a bottle filled with liquid which had the appearance of whisky and he received from Woodall in payment therefor the sum of three dollars. Woodall then delivered the bottle to Binson, who was a negro porter at a certain hotel. Massey, a guest at the hotel, asked Binson to get him some whisky and gave him a five-dollar bill for that purpose. Binson returned with a pint of whisky which he delivered to Massey. Binson gave Massey no change.
The evidence is deemed sufficient to sustain the finding by the jury that the appellant possessed intoxicating liquor for the purpose of sale.
The indictment charged that the appellant "did unlawfully possess liquor capable of producing intoxication, for the purpose of sale." It is claimed that the indictment charges no offense. The statute denouncing the offense describes the articles prohibited in these words:
"***spirituous, vinous, or malt liquors, or medicated bitters, capable of producing intoxication, or any other intoxicantwhatever."
See Acts of 37th Leg., 1st Called Sess., Chap. 61. That chapter is amendatory of certain sections of Chap. 78, Acts of Thirty-sixth Leg., 1st  2nd Called Sess., in which the prohibited articles are described in the same manner. In one of the sections of that Act, it is declared:
"The words `intoxicating liquors' or `liquors' hereafter used in this Act shall be held to include and comprehend all liquors referred to in the first and second sections of this act."
The term "liquor" in prohibition laws has often been treated as synonymous with intoxicating liquor. See Words  Phrases, 2nd Series, Vol. 3, p. 153; Carswell v. State, 66 N.E. 488,70 Ga. 198; Austin v. Shelton, 127 S.W. Rep. 446, 122 Tenn. 634; People v. Myers, 77 N.E. 1193, 185 N.Y. 558.
The necessity of the pleader departing from the language of the statute is not perceived. This practice often leads to confusion and reversals, and always to the presentation of additional questions for decision on appeal. In the present instance, however, we are of the opinion that the indictment charges an offense.
The prosecuting attorney, in the course of his argument, said:
"Gentlemen of the Jury, I know you will convict the defendant if you follow the precedent you have heretofore lain down."
Appellant's counsel interposed an objection and the court stopped the prosecuting officer, rebuked him for using the language and instructed the jury that it was improper. It was withdrawn from their *Page 507 
consideration. It is stated in the bill that exception was reserved to the remarks for the reason that the jury had been trying similar cases and had rendered verdicts of guilty. This is simply stated as a ground for the objection and is not verified by the trial judge as a matter of fact. We do not regard the matter as presented in the bill as one authorizing a reversal of the judgment.
No errors appearing, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                          June 6, 1923.